A. J. WALKER, C. J.
The only ground upon which the temporary injunction in this case could have been placed, was the agreement or understanding as to the payment in Confederate money. Such agreement or understanding, whether express or implied from circumstances, is denied by the answer. — Schieble v. Bacho, January term, 1868. The chancellor committed no reversible error in dissolving the injunction. No other point pertaining to the regularity of the decree dissolving the injunction has been presented in argument, and it is prudent for us to abstain from expressing an opinion on any other point.
Affirmed.